DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of playing a wagering game. It is a method of determining financial obligations using probability. It is also a method of contract formation. Additionally, it is a method of organizing leisure activity.  Thus, it is a method of organizing human activities.  
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the gaming machine comprising a housing, interface, and computer (with memory and processor) are a generic computer as made plain by paragraphs 0049 & 0050 of Applicant’s specification.
[0049] FIG. 8 shows the computer 84, which mounts in the housing 12 of the gaming machine 10 and the computer 84, connects with a display 80. The display 80 includes a transmissive LCD panel and may include an integrated touch-screen 82. The computer includes a main board 86 having a controller, memory connected to the main board for storing software, software stored in the memory for operating the display 80, software drivers, and a main processor. In a preferred embodiment, the computer 84 includes two displays 80 to form an upper display and a lower display.

[0050] FIG. 9 shows a system diagram of the computer 84. The computer 84 includes a main board 86, program memory 88 being a computer readable medium, a main processor 90 and RAM 92 connected in operative communication. The computer 84 has an input output I/O controller 94. The I/O controller 94 communicates with a user interface control panel 96, display interface driver circuitry 98, a display unit 100, a coin acceptor 102, a bill acceptor 104, a card reader 106, a ticket reader/printer 108, and a sound circuit 110. The sound circuit 110 is in operative communication with speakers 112.

To the extent that the computer is considered a “game machine,” it is conventional in the art. See Gauselmann (United States Pre-Grant Publication 2003/0008704), ¶ 0016.
Applicant’s attempt to claim add conventional parts of conventional gaming machines to the claims will not overcome the rejection under §101.  Applicant has added a currency acceptor and a card reader. These are all parts of a “typical” (or “conventional”) “gaming machine.” (See Chen et al. (United States Pre-Grant Publication 2006/0116208), ¶ 0005.) None of these components are in any way inventive – Applicant did not invent these components and did not invent a new way to use these components. 
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer/conventional gaming machine appended thereto. As such, the claims are not patent-eligible. 
Applicant may be tempted to argue that the PTAB found similar claims in the parent application to be patent-eligible as drawn to a “practical application.” Applicant should remember that that decision was rendered when the USPTO Guidance was new. Since then, the CAFC has made it clear that in order to qualify as a “practical application,” the invention must provide a technical improvement that solves a technical problem. Applicant’s invention provides no technical improvement.
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 30 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that implementing the claimed abstract idea on an industry-standard, thoroughly conventional, slot machine makes the claims patent-eligible. This is not the case. It is well-settled law that adding limitations to routine, well-known, and conventional components that merely specify an environment of use will not make a claimed invention eligible under §101. Mayo Collaborative Servs. v. Prometheus Labs., Inc., (132 S. Ct. 1289, 2012).
Applicant argues that the claimed slot machine makes use of novel animation. This is not persuasive because (1) the claims are not drawn to a method of animating a slot machine display; and (2) no novel method of animation is claimed. While novel pictures appear on the screen, there is no novel manner of producing animation that is claimed or disclosed. Thus, Applicant’s reference to McRO is inapt. McRO was drawn to a novel way to produce animation – not merely to a novel sequence of images. 
There is a significant difference between the two concepts. Walt Disney received a large number of patents in the field of animation. But these patents were not for specific sequences of images. He did not receive a patent for Fantasia or Pinocchio. He received patents for methods (and equipment) for producing animated material. McRO did the same.
Applicant is arguing that the claimed sequence of images is similar to the material Disney or McRO invented. This is not the case. Applicant’s sequence of images is in the same class as Fantasia or Pinocchio.
Applicant also argues that the claimed invention does not preempt the entire field. But as the CAFC has made plain in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added by Examiner.)

For these reasons, the rejection is maintained and made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799